MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Dec 18 2017, 9:15 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Erin L. Berger                                           Curtis T. Hill, Jr.
Evansville, Indiana                                      Attorney General of Indiana

                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        December 18, 2017
Child Relationship of K.W.                               Court of Appeals Case No.
(Minor Child)                                            82A01-1707-JT-1710
                                                         Appeal from the Vanderburgh
and                                                      Superior Court
                                                         The Honorable Brett J. Niemeier,
K.W. (Mother),                                           Judge
Appellant-Respondent,                                    The Honorable Renée Allen
                                                         Ferguson, Magistrate
        v.                                               Trial Court Cause No.
                                                         82D04-1612-JT-2164
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017           Page 1 of 20
      Bradford, Judge.



                                          Case Summary
[1]   Appellant-Respondent K.W. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to K.W. (the “Child”). On January 12, 2016,

      Appellee-Petitioner the Indiana Department of Child Services (“DCS”) filed a

      petition alleging that the Child was a child in need of services (“CHINS”).

      Following an evidentiary hearing, the Child was adjudicated to be a CHINS.

      Mother was ordered to participate in and complete certain services. Although

      Mother initially participated in some of the court-ordered services, she has

      failed to successfully complete them.


[2]   DCS filed a petition seeking the termination of Mother’s parental rights to the

      Child on December 12, 2016. Prior to the start of the evidentiary hearing,

      Mother requested that the hearing be continued indefinitely. Specifically,

      Mother asked that the evidentiary hearing be continued until some unknown

      future date so that she could have the opportunity to resolve an ongoing

      criminal case, complete any sentence related to the ongoing criminal case, and

      complete services. The juvenile court denied Mother’s request and the matter

      proceeded to an evidentiary hearing. Following the conclusion of the

      evidentiary hearing, the juvenile court issued an order granting DCS’s petition.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 2 of 20
[3]   On appeal, Mother contends that the trial court abused its discretion in denying

      her request for a continuance. She also contends that DCS did not provide

      sufficient evidence to support the termination of her parental rights. We affirm.



                              Facts and Procedural History
[4]   Mother gave birth to the Child prematurely on December 28, 2015.1 Mother

      admitted that she “smoked weed and stuff like that” and drank “alcohol and

      stuff like that” during her pregnancy. Tr. Vol. II, p. 11. The Child remained

      hospitalized “for like – at least two weeks” following her birth. Tr. Vol. II, p.

      10. Shortly after the Child’s birth and while the Child remained hospitalized,

      DCS became involved with Mother and the Child because Mother “tested

      positive for opiates and THC[2] upon admission to the hospital” and the Child

      “tested positive for THC at birth.” Tr. Vol. II, p. 48.


[5]   On January 12, 2016, DCS filed a petition alleging that the Child was a

      CHINS. On February 9, 2016, the juvenile court conducted a dispositional

      hearing, at the conclusion of which it ordered Mother to (1) participate in the

      CHINS proceedings, (2) cooperate with the assigned parent aid, (3) obtain a

      substance abuse evaluation and follow any treatment recommendations, (4)

      participate in nurturing classes, (5) submit to random drug screens, (6) remain



      1
        The identification of the Child’s father is unknown and no individual claiming to be the Child’s father
      participates in this appeal.
      2
        THC refers to “tetrahydrocannabinol” which is the “physiologically active component” in marijuana. See
      http://www.dictionary.com/browse/tetrahydrocannabinol (last visited December 6, 2017).

      Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017          Page 3 of 20
      drug and alcohol free, (7) sign releases for all necessary information for DCS

      and the court-appointed special advocate (“CASA”), (8) comply with daily

      drop-ins as ordered by the Court, and (9) cooperate with a First Steps

      evaluation and recommendations for the Child. Despite both Mother and the

      Child testing positive for drugs, the case remained “an in home CHINS case”

      until Mother was arrested in February of 2016.3


[6]   On August 4, 2016, DCS filed a “Verified Information for Contempt” in which

      it alleged that Mother had failed to comply with the juvenile court’s

      dispositional order by testing positive for alcohol and THC on numerous

      occasions. Mother admitted to the allegations set forth in DCS’s contempt

      information and claimed to suffer from anxiety. The juvenile court imposed a

      suspended ninety-day sentence and ordered Mother to seek treatment for her

      claimed anxiety. The juvenile court informed Mother that if she failed to seek

      treatment for her anxiety by October 9, 2016, she would be ordered to complete

      a mental health evaluation. Mother did not seek treatment for her claimed

      anxiety or complete the ordered mental health evaluation.


[7]   On December 12, 2016, DCS filed a petition seeking the termination of

      Mother’s parental rights to the Child. During an April 4, 2017 pre-trial hearing,

      Mother requested a continuance of the upcoming evidentiary hearing. After




      3
       Mother was arrested after she “and [her] cousin’s baby momma got into it … at [her] granny’s crib.” Tr.
      Vol. II, p. 13.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017       Page 4 of 20
       considering the arguments presented by the parties, the juvenile court denied

       this request.


[8]    The juvenile court conducted an evidentiary hearing on DCS’s petition on April

       17, 2017. During the evidentiary hearing, DCS presented evidence indicating

       that Mother had continued to engage in criminal behavior and had failed to

       refrain from drinking alcohol or using illegal drugs. Mother had also failed to

       obtain employment, obtain suitable housing, or complete necessary services.

       Given Mother’s failures in these regards, the DCS family case manager

       (“FCM”) who was assigned to work with Mother and the Child concluded that

       termination of Mother’s parental rights was in the Child’s best interests.


[9]    Following the conclusion of the hearing, the juvenile court took the matter

       under advisement. On June 27, 2017, the juvenile court issued an order

       terminating Mother’s parental rights to the Child. This appeal follows.



                                  Discussion and Decision
[10]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of a parent to establish a home and raise her children. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when a parent is unable or unwilling to meet her responsibility as a parent. In re


       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 5 of 20
       T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the child’s interests

       in determining the appropriate disposition of a petition to terminate the parent-

       child relationship. Id.


[11]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The juvenile court need

       not wait until the child is irreversibly harmed such that her physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


              I. Denial of Mother’s Request for A Continuance
[12]   Mother contends that the juvenile court abused its discretion in denying her

       motion for a continuance of the evidentiary hearing. “The decision to grant or

       deny a motion to continue rests within the sound discretion of the juvenile

       court.” C.T. v. Marion Cty. Dep’t of Child Servs., 896 N.E.2d 571, 586 (Ind. Ct.

       App. 2008) (citing Parmeter v. Cass Cty. Dep’t of Child Servs., 878 N.E.2d 444, 449

       (Ind. Ct. App. 2007)). “Therefore, we will not disturb the court’s ruling absent

       a showing of clear and prejudicial abuse of that discretion.” Id. (citing Parmeter,

       878 N.E.2d at 449).


[13]   Mother cites to this court’s decision in Rowlett v. Vanderburgh County Office of

       Family and Children, 841 N.E.2d 615 (Ind. Ct. App. 2006), trans. denied, in

       support of her contention that the juvenile court abused its discretion in denying

       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 6 of 20
her request for a continuance.4 In Rowlett, “we acknowledge[d] that Father

requested a continuance because he would still have been incarcerated on the

date of the scheduled hearing and recognize[d] that such incarceration was by

his own doing.” 841 N.E.2d at 619.


         Nevertheless, Father was set to be released only six weeks after
         the scheduled dispositional hearing. Further, Father has
         demonstrated prejudice by the denial of his motion for
         continuance in that his ability to care for his children was
         assessed as of the date of the hearing he sought to have
         continued. At that time, Father was incarcerated and had not
         had the opportunity to participate in services offered by the OFC
         or to demonstrate his fitness as a parent. The result was that his
         parental rights were forever and unalterably terminated. This
         result is particularly harsh where Father, while incarcerated,
         participated in numerous services and programs, although
         offered by the correctional facility and not the OFC, which
         would be helpful to him in reaching his goal of reunification with
         his children.


Id. In addition, the children at issue in Rowlett had been placed with their

maternal grandmother for a period of approximately three years and the plan

was for the children to be adopted by their maternal grandmother. Id. Given

that the children had been placed with a relative for a significant period of time




4
   Mother also cites to In re A.J., 881 N.E.2d 706 (Ind. Ct. App. 2008), trans. denied, in support of her
contention that the juvenile court abused its discretion in denying her request for a continuance. Mother’s
reliance on In re A.J., however, is misplaced as it did not involve a motion for a continuance and, despite an
observation that perhaps the mother should have been given an additional few weeks to complete the drug
treatment program in which she was enrolled before her parental rights were terminated, we affirmed the
termination of the mother’s parental rights to the children at issue. 881 N.E.2d at 719.

Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017           Page 7 of 20
       and the plan was for that relative to eventually adopt the children, we

       concluded that “continuation of the dispositional hearing until sometime after

       Father was released would have had little immediate effect upon the children.”

       Id. The specific facts relied upon in reaching our conclusion in Rowlett,

       however, are easily distinguishable from the facts presented in the instant

       matter.


[14]   In this case, the record demonstrates that during an April 4, 2017 pre-trial

       hearing, Mother requested a continuance of the evidentiary hearing which was

       scheduled to commence on April 17, 2017. In requesting the continuance,

       Mother’s counsel indicated that “[Mother] tells me her next court date is in

       June. I’m a little unsure as to whether that’s a pretrial or an omnibus or if that’s

       an actual trial date.”5 Tr. Vol. II, p. 5. Despite counsel’s uncertainty as to

       when Mother’s criminal case might be resolved, counsel asked the juvenile

       court “to consider a continuance to give [Mother] the opportunity to resolve her

       criminal case and proceed with services.” Tr. Vol. II, p. 5. Counsel for DCS

       countered that while Mother had been incarcerated since the termination

       petition had been filed, Mother had “not been in custody the entire time since

       the inception of the underlying CHINS case … [and had] had quite an




       5
         In its brief, DCS notes that “The Indiana Department of Corrections public information web-site shows
       Mother was sentenced in [the criminal case that was pending on the date of evidentiary hearing], served her
       time, and was released September 15, 2017. http://www.in.gov/indcorrection/ofs/ofs (last visited
       November 8, 2017).” Appellee’s Br. p. 15 n.3. While we are able to verify the information provided in
       DCS’s note as being seemingly accurate, we will not consider such information in resolving this case because
       the resolution of Mother’s then-pending criminal case was unknown to the juvenile court at the time of the
       evidentiary hearing.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017        Page 8 of 20
       opportunity to participate in services then during the CHINS case.” Tr. Vol. II,

       p. 6. After hearing the parties’ arguments, the juvenile court denied Mother’s

       motion.


[15]   Review of the record reveals that, unlike in Rowlett, Mother’s release date was

       unknown, Mother had been given the opportunity to participate in services

       prior to her incarceration, the Child was not placed in a relative placement, and

       the juvenile court was not provided with any evidence that Mother was taking

       steps during her incarceration to improve her ability to care and provide for the

       Child. Again, at the time the trial court denied Mother’s request for a

       continuance, the trial court was not presented with any concrete dates by which

       Mother believed her then-on-going criminal case would be resolved. Mother’s

       counsel indicated that Mother’s next hearing in the criminal case was scheduled

       to occur in June, but counsel did not know whether the June hearing was a pre-

       trial hearing or a trial date. Mother’s request was broad and open ended.

       Because we believe that the Child’s need for permanency 6 outweighed Mother’s

       interest in potentially engaging in services at some unknown time in the future,

       we conclude that the juvenile court did not abuse its discretion in denying

       Mother’s request for a continuance.


[16]   Further, we note that Mother’s counsel renewed her request for a continuance

       at the beginning of the April 17, 2017 evidentiary hearing. DCS again objected



       6
         DCS indicates that the Child suffers from cerebral palsy and, as a result of her condition, has a heightened
       need for stability.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017           Page 9 of 20
       to Mother’s request. The juvenile court denied Mother’s renewed request and

       moved forward with the evidentiary hearing. It is important to note that in

       renewing Mother’s request for a continuance, Mother’s counsel did not provide

       the juvenile court with any additional information which might have shed light

       on the timeframe in which Mother hoped to be released from incarceration and

       to engage in services. As such, we also conclude that the trial court did not

       abuse its discretion in denying Mother’s renewed request for a continuance. 7


                                II. Sufficiency of the Evidence
[17]   Mother also contends that the evidence presented at the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating her parental rights.

       In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the




       7
         We note that during the evidentiary hearing, Mother indicated that the trial date for her pending criminal
       case was June 26, 2016. However, when asked when she believed she would be released from incarceration,
       Mother replied “[i]t’s probably gonna be this year, next year, a couple years from now. I don’t know.” Tr.
       Vol. II, p. 25. Mother indicated that upon her eventual release, she hoped to live with family and is “gonna
       be looking for work.” Tr. Vol. II, p. 25. DCS, however, expressed concerns about Mother’s plan to reside
       with family, noting that Mother was “a little bit estranged from her family members” because some of her
       criminal issues “involved family members.” Tr. Vol. II, p. 61. All of this information, however, was
       presented to the juvenile court after Mother’s renewed request for a continuance was both made and denied.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017       Page 10 of 20
       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[18]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[19]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


               (A) that one (1) of the following is true:
                     (i) The child has been removed from the parent for at
                     least six (6) months under a dispositional decree.
                     (ii) A court has entered a finding under IC 31-34-21-
                     5.6 that reasonable efforts for family preservation or
                     reunification are not required, including a description
                     of the court’s finding, the date of the finding, and the
                     manner in which the finding was made.
                     (iii) The child has been removed from the parent and
                     has been under the supervision of a local office or
                     probation department for at least fifteen (15) months
                     of the most recent twenty-two (22) months, beginning
                     with the date the child is removed from the home as a
                     result of the child being alleged to be a child in need
                     of services or a delinquent child;
               (B) that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 11 of 20
                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.
                      (ii) There is a reasonable probability that the
                      continuation of the parent-child relationship poses a
                      threat to the well-being of the child.
                      (iii) The child has, on two (2) separate occasions,
                      been adjudicated a child in need of services;
               (C) termination is in the best interests of the child; and
               (D) there is a satisfactory plan for the care and treatment of the
               child.


       Ind. Code § 31-35-2-4(b)(2). Mother does not dispute that DCS presented

       sufficient evidence to support the first and fourth elements set forth in Indiana

       Code section 31-35-2-4(b). Mother, however, claims that DCS failed to prove

       the second and third factors set forth in Indiana Code section 31-35-2-4(b).


                       A. Whether Conditions Will Be Remedied
[20]   On appeal, Mother argues that DCS failed to establish by clear and convincing

       evidence both that there is a reasonable probability that (1) the conditions

       leading to the Child’s removal from her home would not be remedied and (2)

       the continuation of the parent-child relationship poses a threat to the well-being

       of the Child. It is well-settled that because Indiana Code section 31-35-2-

       4(b)(2)(B) is written in the disjunctive, the juvenile court need only find either

       that (1) the conditions resulting in removal from or continued placement

       outside the parents’ home will not be remedied, (2) the continuation of the

       parent-child relationship poses a threat to the children, or (3) the children have


       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 12 of 20
       been adjudicated CHINS on two separate occasions. See In re C.C., 788 N.E.2d
847, 854 (Ind. Ct. App. 2003), trans. denied. Therefore, where the juvenile court

       determines one of the above-mentioned factors has been proven and there is

       sufficient evidence in the record supporting the juvenile court’s determination,

       it is not necessary for DCS to prove, or for the juvenile court to find, either of

       the other two factors listed in Indiana Code section 31-34-2-4(b)(2)(B). See

       generally In re S.P.H., 806 N.E.2d at 882 (providing that because Indiana Code

       section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS need only prove

       and the juvenile court need only find that one of the factors listed in that sub-

       section is true).


[21]   We must note that while Mother asserts that the evidence is insufficient to

       support the juvenile courts determination that the continuation of the parent-

       child relationship poses a threat to the Child, Mother presents no argument on

       appeal in support of this assertion. Mother, therefore, has waived this assertion

       on appeal. See N.C. v. Ind. Dept. of Child Servs., 56 N.E.3d 65, 69 (Ind. Ct. App.

       2016) (providing that failure to develop a cogent argument results in waiver).

       Consequently, Mother has, in effect, conceded that the record contains

       sufficient proof to satisfy the requirements of Indiana Code section 31-35-2-

       4(b)(2)(B). However, given that this case involves the termination of Mother’s

       parental rights to the Child, we will nonetheless address Mother’s claim relating

       to the sufficiency of the evidence to prove that the conditions which led the

       Child’s removal will not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 13 of 20
[22]   In order to determine whether the conditions will be remedied, the juvenile

       court should first determine what conditions led DCS to place the child outside

       of her parent’s care or to continue the child’s placement outside her parent’s

       care, and, second, whether there is a reasonable probability that those

       conditions will be remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App.

       2005), trans. denied; In re S.P.H., 806 N.E.2d at 882. When assessing whether a

       reasonable probability exists that the conditions justifying the child’s removal or

       continued placement outside her parent’s care will not be remedied, the juvenile

       court must judge the parent’s fitness to care for the child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re A.N.J., 690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The juvenile court must

       also evaluate the parent’s habitual patterns of conduct to determine whether

       there is a substantial probability of future neglect or deprivation. Id. A juvenile

       court may properly consider evidence of the parent’s prior criminal history,

       drug and alcohol abuse, history of neglect, failure to provide support, and lack

       of adequate employment and housing. McBride v. Monroe Cnty. Office of Family &

       Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a juvenile court

       “‘can reasonably consider the services offered by [DCS] to the parent and the

       parent’s response to those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542,

       544 (Ind. Ct. App. 1997)). The evidence presented by DCS “need not rule out

       all possibilities of change; rather, DCS need establish only that there is a

       reasonable probability that the parent’s behavior will not change.” In re

       Involuntary Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236,

       242 (Ind. Ct. App. 2007).
       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 14 of 20
[23]   Following the evidentiary hearing, the juvenile court determined that DCS

       presented sufficient evidence to prove that it was unlikely that the reasons for

       the Child’s removal from and continued placement outside of Mother’s care

       would be remedied. In finding that the conditions that led to the Child’s

       removal from Mother’s care were not likely to be remedied, the juvenile court

       indicated that “[t]he Child was removed from the mother’s care due to the

       mother’s incarceration for criminal charges and on-going use of drugs and

       alcohol.” Appellant’s App. Vol. II, p. 15. The juvenile court found that neither

       issue had been remedied as Mother had continued both to engage in criminal

       behavior and to use drugs and alcohol.


[24]   In relation to Mother’s criminal behavior, the juvenile court noted that Mother

       has a “significant history of crimes involving disorderly conduct, drugs, alcohol

       and domestic violence[.]” Appellant’s App. Vol. II, p. 15. The juvenile court

       detailed Mother’s recent criminal history, finding that while pregnant with the

       Child, Mother was convicted of battery, two separate counts of disorderly

       conduct, resisting law enforcement, two separate counts of public intoxication,

       possession of marijuana, and criminal mischief. She was also arrested for

       harassment and another alleged act of criminal mischief. The juvenile court

       found that Mother “continued to engage in criminal behavior, domestic

       violence and drug use” since the Child’s birth and during the pendency of the

       underlying CHINS proceedings. Appellant’s App. Vol. II, p. 16. Such was

       evidenced by Mother’s (1) February 27, 2016 arrest and subsequent conviction

       for Class A misdemeanor battery resulting in bodily injury; (2) October 31, 2016


       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 15 of 20
       arrest and subsequent conviction for criminal trespass; (3) December 16, 2016

       arrest and subsequent conviction for possession of marijuana; and (4) December

       16, 2016 arrest for Level 5 felony domestic battery resulting in serious bodily

       injury and Level 5 felony domestic battery by means of a deadly weapon. As of

       the date of the evidentiary hearing, Mother remained incarcerated and had yet

       to face trial on these last charges.


[25]   In relation to Mother’s continued use of drugs and alcohol, the juvenile court

       found that “[a]s part of the CHINS case, and under the Dispositional Order, the

       mother was ordered to complete a substance abuse evaluation and follow any

       and all treatment recommendations made by that evaluation.” Appellant’s

       App. Vol. II, p. 17. The record reveals that although Mother completed the

       substance abuse evaluation and attended eight group sessions, she failed to (1)

       participate fully in some of these sessions and (2) complete the recovery support

       component. Mother also refused DCS’s request that she enter a residential

       substance abuse treatment program and failed to submit for an ordered mental

       health evaluation. In addition, Mother continued to abuse alcohol and

       marijuana throughout the underlying CHINS matter. Mother’s continued

       abuse of alcohol and marijuana is evidenced by the fact that of the thirty-eight

       random drugs screens to which Mother submitted, seven were positive for

       THC, seven were positive for alcohol, twenty-two were positive for both THC

       and alcohol, one was diluted, and only one was negative. Further, when asked

       whether she believed the conditions that led to the removal of the Child from

       Mother’s care would be remedied, FCM Tarita Moore testified as follows:


       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 16 of 20
       “No, I think as long as the drug and alcohol issues exist she will have issues

       with maintaining housing, employment, so a foundation. She’ll have a difficult

       time establishing a foundation for raising a child[.]” Tr. Vol. II, pp. 55–56.


[26]   Given that Mother continued to engage in criminal behavior and to use drugs

       and alcohol, the juvenile court found as follows:


               9. [Mother’s] continued use of marijuana and alcohol created
               instability in both employment and housing.
               10. [Mother’s] inability to provide any type of stability was
               evidenced by her inability to stay out of jail, inability to remain
               drug and alcohol free, inability to obtain housing, employment,
               public assistance, a driver’s license or transportation. During the
               pendency of the underlying CHINS matter, [Mother] was only
               employed for a total of “a couple days” by Evansville Auto
               Detail. Parent Aide services attempted to assist [Mother] with
               gaining employment; however; [Mother] was unable to pass any
               pre-employment drug screens. [Mother] failed to follow through
               with an employment opportunity at TJ Maxx and believed that
               the employer did not like her and would not give her a job.
               [Mother] exhibited this behavior again when attempting to obtain
               food stamps and simply gave up when asked to provide the
               required documentation. At times [Mother] did not have the
               ability to communicate with the DCS because her phone had
               been shut off. [Mother] provided testimony that she currently
               “lives at the Vanderburgh County Jail”, “has nowhere to live”,
               has had no income, no housing other than living with her
               Grandmother, no driver’s license, no transportation and no job
               whenever she is released from jail which “could be years”.
               11. Mother has clearly failed to remedy the situation that
               brought about the removal of [the Child]. Mother’s own
               testimony evidences this fact. Mother continues to be arrested
               for battery, violent acts against family members and drug
               possession. [Mother] also continues to use drugs and alcohol as
               soon as she is released from jail.
       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 17 of 20
               12. Mother’s continuing criminal behavior and ongoing use of
               drugs and alcohol during the pendency of the CHINS case pose a
               threat to the well-being of the [C]hild. There is a reasonable
               probability that continuation of the parent child relationship with
               [M]other poses a threat to the well-being of [the Child].


       Appellant’s App. Vol. II, p. 18.


[27]   Mother argues that DCS failed to prove that her “release from incarceration

       combined with the services she had been successfully participating prior to her

       incarceration would not remedy the cause for removal of [the Child].”

       Appellant’s Br. p. 15. In making this argument, however, Mother does not

       dispute that she committed or was convicted of any of the above-mentioned

       criminal acts. Likewise, she does not dispute that she has continued to use

       alcohol and marijuana. Instead, Mother merely claims that while she had

       continued to test positive for alcohol and marijuana throughout the case, “DCS

       did not present any evidence to show that the positive screens affected

       [Mother’s] ability to parent, rather, and for the court to so find was contrary to

       the evidence presented at the factfinding hearing.” Appellant’s App. Br. p. 16.

       We cannot agree with Mother in this regard.


[28]   The record reveals that Mother has demonstrated a pattern of both (1) drug and

       alcohol use and (2) criminal behavior. Mother has failed to take any steps

       which would reasonably lead one to believe that she will not continue such

       behaviors in the future. Given the record before us, we agree with FCM

       Moore’s opinion that as long as Mother continues to use drugs and alcohol, she

       will likely struggle provide the Child with either appropriate care or a safe and

       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 18 of 20
       stable living environment. As such, upon review, we conclude that the juvenile

       court did not err in concluding that the conditions leading to the Child’s

       removal from and continued placement outside Mother’s care were unlikely to

       be remedied. See In re C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App. 1997).


                                  B. Best Interests of the Child
[29]   We are mindful that in considering whether termination of one’s parental rights

       is in the best interests of a child, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride,
798 N.E.2d at 203. In doing so, the juvenile court must subordinate the

       interests of the parent to those of the child involved. Id. Furthermore, we have

       previously determined that the testimony of the case worker, a GAL, or a

       CASA regarding the child’s need for permanency supports a finding that

       termination is in the child’s best interests. Id.; see also Matter of M.B., 666
N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.


[30]   Here, the juvenile court concluded that the termination of Mother’s parental

       rights would serve the Child’s best interests. In reaching this conclusion, the

       trial court found that “Mother’s habitual pattern of drug and alcohol abuse,

       habitual pattern of criminal behavior, habitual incarceration, lack of

       employment, inability to remain drug and alcohol free and total instability

       indicates that maintaining a parent-child relationship with [the Child] is not in

       the best interests of the [C]hild[.]” Appellant’s App. Vol. II, p. 19. This finding

       is supported by the evidence presented during the evidentiary hearing. It is


       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 19 of 20
       further supported by FCM Moore’s testimony that she believed that termination

       of Mother’s parental rights was in the Child’s best interest.


[31]   Mother claims that termination was not in the Child’s best interests because she

       “is not wholly unfit for the very survival of [the Child].” Appellant’s Br. p. 16.

       However, in light of (1) the testimony of FCM Moore, (2) evidence that Mother

       continues to engage in criminal behavior and use drugs and alcohol, and (3)

       evidence that Mother lacks the stability necessary to care for the Child, we

       conclude that the evidence is sufficient to satisfy DCS’s burden of proving that

       termination of Mother’s parental rights is in the Child’s best interests. Mother’s

       claim to the contrary merely amounts to an invitation for this court to reweigh

       the evidence, which we will not do. See In re S.P.H., 806 N.E.2d at 879.



                                               Conclusion
[32]   In sum, we conclude that the juvenile court did not abuse its discretion in

       denying Mother’s request that the evidentiary hearing be continued until some

       unknown time in the future when Mother will have had the opportunity to

       resolve the then-pending criminal case and complete services. We also

       conclude that the evidence is sufficient to support the juvenile court’s order

       terminating Mother’s parental rights to the Child.


[33]   The judgment of the trial court is affirmed.


       Robb, J., and Crone, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 82A01-1707-JT-1710 | December 18, 2017   Page 20 of 20